 Case 9:19-bk-10449-DS        Doc 188 Filed 02/27/20 Entered 02/27/20 12:15:19                 Desc
                                Main Document Page 1 of 3


1

2
                                                                   FILED & ENTERED
3

4                                                                         FEB 27 2020
5                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
6                                                                    BY bertelsen DEPUTY CLERK



7

8                             UNITED STATES BANKRUPTCY COURT

9                              CENTRAL DISTRICT OF CALIFORNIA

10                                      NORTHERN DIVISION

11   In re:                                          Case No. 9:19-bk-10449-DS
12                                                   Chapter 11
13   FARSHAD FASIHI HARANDI,
14                                                   ORDER DENYING MOTION TO APPROVE
                                                     STIPULATION BETWEEN DEBTOR
15                                      Debtor.      FARSHAD FASIHI HARANDI AND
                                                     CREDITOR FREEDOMROAD FINANCIAL
16                                                   FOR MAINTENANCE OF ADEQUATE
                                                     PROTECTION PAYMENTS AND
17                                                   RESOLUTION OF CLAIM TREATMENT
                                                     ISSUES
18
19

20            On December 31, 2019, the secured creditor, Freedomroad Financial (the “Movant”)
21   filed a “Stipulation for Maintenance of Adequate Protection Payments and Resolution of
22   Claim Treatment Issues” (the “Stipulation,” Docket No. 168) by and between the Movant
23   and Farshad Fasihi Harandi (the “Debtor”). After an order was lodged regarding approval
24   of the Stipulation, the court rejected the lodged order. The court’s rejection notice to the
25   Movant’s counsel stated: “The court will not modify the automatic stay without a motion for
26   relief from stay. A properly notice motion for relief from stay should be filed before the
27   court will approve a stipulation that modifies the automatic stay with adequate protection
28   payments.”


                                                   -1-
 Case 9:19-bk-10449-DS        Doc 188 Filed 02/27/20 Entered 02/27/20 12:15:19            Desc
                                Main Document Page 2 of 3


1           Thereafter, on January 28, 2020, the Movant filed a “Motion to Approve Stipulation

2    Between Debtor Fashad Fasihi Harandi and Creditor Freedomroad Financial for

3    Maintenance of Adequate Protection Payments and Resolution of Claim Treatment Issues”

4    (the “Motion,” Docket No. 169), which seeks court approval of the earlier-filed Stipulation.

5    The Movant, as stated in the Motion and the Stipulation, requests to modify the automatic

6    stay through an adequate protection agreement with the Debtor.

7           However, despite seeking a modification of the automatic stay, the Motion is not a

8    motion for relief from the automatic stay, and the Motion does not comply with the proper

9    notice and procedural requirements for motions that request relief from the stay. See LBR

10   4001-1. The Movant failed to use the court-mandated F 4001-1 series of form motions.

11   LBR 4001-1(b)(1). “The failure to use the mandatory forms may result in the denial of the

12   motion or the imposition of sanctions.” Id. Additionally, all orders on motions for relief from

13   stay that are settled by stipulation “must be prepared using the court-mandated F 4001-1

14   series of form orders.” LBR 4001-1(b)(2)(B). “The failure to use the mandatory form

15   orders may result in the court not signing or entering the order.” LBR 4001-1(b)(2)(A).

16          Finally, in a chapter 11 case where a party is filing a motion for relief from the

17   automatic stay, the motion must be served on the debtor’s twenty largest unsecured

18   creditors. LBR 4001-1(c)(1)(C)(v); Fed. R. Bankr. P. 4001(a)(1); Fed. R. Bankr. P.
19   1007(d). Here, it does not appear that the Debtor’s twenty largest unsecured creditors

20   were properly served with the Motion.

21          Thus, the court having reviewed and considered the Motion, the Stipulation, the

22   court’s prior rejection notice, the Movant’s failure to use the court-mandated form, the

23   Movant’s failure to comply with the applicable procedural and notice requirements, and the

24   record in this case, and good cause appearing,

25   ///

26   ///
27   ///

28


                                                   -2-
 Case 9:19-bk-10449-DS         Doc 188 Filed 02/27/20 Entered 02/27/20 12:15:19   Desc
                                 Main Document Page 3 of 3


1        IT IS HEREBY ORDERED that the Motion is denied.

2                                               ###

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24   Date: February 27, 2020

25

26
27

28


                                                -3-
